Citation Nr: 1211449	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  04-37 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for coronary artery disease with hypertension, status post coronary bypass, from June 10, 2008.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel

INTRODUCTION

The Veteran had active military service from August 1981 to April 2003. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, that granted service connection and a 10 percent rating for the Veteran's coronary artery disease with hypertension, status post coronary artery bypass graft, effective from May 1, 2003. 

In February 2008, the Veteran testified at a Travel Board hearing in front of the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claim file. 

In April 2008, the Board remanded the case to the RO for further development.  In a July 2008 rating decision, the RO awarded a 30 percent evaluation for the Veteran's service-connected heart disability, effective from June 10, 2008. 

In January 2009, the Board denied entitlement to an initial rating in excess of 10 percent from May 1, 2003 to June 19, 2006 for the disability; granted a 30 percent rating from June 20, 2006; and denied a separate compensable rating for hypertension.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court). 

In March 2010, the Court granted a joint motion for partial remand, vacating the Board's January 2, 2009 decision with regard to the determinations that a rating in excess of 30 percent was not warranted from June 20, 2006, and that the Veteran was not entitled to a separate compensable rating for hypertension.  Those issues were remanded for additional proceedings.  The Court noted that the Board's determination that entitlement to an initial rating in excess of 10 percent from May 1, 2003 to June 19, 2006 for coronary artery disease with hypertension was not subject to the Court's remand.  As such, the April 2008 Board decision denying entitlement to an initial evaluation in excess of 10 percent from May 1, 2003 to June 19, 2006 for the service-connected heart disability is final.  38 U.S.C.A. § 7104 (West 2002). 

In August 2010, the Board granted entitlement to a 60 percent disability rating for coronary artery disease with hypertension, status post coronary artery bypass graft, from June 20, to December 7, 2006.  It also denied entitlement to a disability rating in excess of 30 percent from December 8, 2006 to June 9, 2008, and denied a separate compensable evaluation for hypertension from May 1, 2003.  The Veteran did not appeal those determinations, and hence, they are final.  Id.

Finally, in August 2010, the Board remanded the issue of entitlement to an evaluation in excess of 30 percent from June 10, 2008.  The requested development has been substantially completed and the claim is ready for appellate review.


FINDING OF FACT

Since June 10, 2008, the Veteran's coronary artery disease has not been manifested by objective evidence of more than one episode of acute congestive heart failure in any twelve month period, the appellant could perform a workload greater than 5 METs, and left ventricular dysfunction with an ejection fraction of 30 to 50 percent is not demonstrated. 


CONCLUSION OF LAW

From June 10, 2008, Veteran's coronary artery disease with hypertension, status post coronary artery bypass graft, did not meet the criteria for an evaluation greater than 30 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.104, Diagnostic Codes 7005, 7017 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The claim at hand arises from the initial award of service connection and the assigned disability rating.  As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met. 

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony, and provided examinations.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159. 

Legal Criteria and Analysis

The Board has reviewed all the evidence in the Veteran's claim files, that includes, his written contentions, service treatment and personnel records, private and VA medical records and examination reports, and his testimony during personal and Board hearings.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims files shows, or fails to show, with respect the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 

The present appeal involves the Veteran's claim that his service-connected heart disability warrants a higher disability rating since June 10, 2008.  Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service- connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, as previously noted, the issue at hand is limited to the time frame from June 10, 2008 as the previous time frames have been addressed in prior Board decisions that are now final.  38 U.S.C.A. § 7104.

The Veteran's coronary artery disease with hypertension, status post coronary bypass graft, is currently evaluated as 30 percent disabling from June 10, 2008 under the provisions of 38 C.F.R. § 4.104; Diagnostic Code 7017. 

Under 38 C.F.R. § 4.104, Diagnostic Code 7017, residuals of coronary artery bypass surgery are rated as follows: A 100 percent rating is warranted for three months following hospital admission for surgery. 

A 60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year, or; when a workload of greater than 3 METs but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; when there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id. 

A 30 percent rating is warranted when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; when there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  Id. 

Under 38 C.F.R. § 4.104, Diagnostic Code 7005, a 60 percent rating is assigned when coronary artery disease, with documented coronary artery disease causes more than one episode of acute congestive heart failure in the past year, or; when a workload greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; when left ventricular dysfunction with an ejection fraction of 30 to 50 percent is shown.  Id.  

When a workload greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray, a 30 percent rating is warranted.  Id.  

One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2). 

Hypertension is evaluated under 38 C.F.R. § 4.104 , Diagnostic Code 7101, which provides a 10 percent evaluation for diastolic pressure predominantly 100 or more, or; systolic pressure of 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted when diastolic pressure is predominantly 110 or more, or; systolic pressure is predominantly 200 or more. 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011). 

The Veteran was afforded a VA examination in October 2010.  At the time it was noted the Veteran's condition was stable since a June 2008 VA examination.  The Veteran reported working for the Postal Service nine to ten hours per day, and performing tasks which included lifting 15-20 pound packages and walking frequently around the building.  He reportedly exercised daily on a treadmill with a fast walk of about 4 miles an hour, for about 10 minutes at which point he feels short of breath and has a headache.  He denied syncope, chest pain, and dizziness.  Physical examination revealed blood pressure of 144/84, 154/82 and 142/78.  Results of an electrocardiogram performed at the time were normal and unchanged at maximal exercise stress.  The tests performed showed no impairment with the left ventricular function.  There was septal dyskinesis which was unchanged on the post-stress images.  There was small scintigraphic evidence of a small sized region of myocardial infarction involving the basal 2/3 of the anterolateral wall of the left ventricle.  The estimated METs level was 10.3 and an ejection fraction of over 50 percent/normal was noted both at rest and on stress.  It was opined that compared to the prior study in 2008, this study was unchanged.  

Private treatment records of October 2010 note the Veteran reported shortness of breath.

A January 2011 echocardiogram showed a normal sinus rhythm, with a nonspecific T wave abnormality.  There was no significant change noted from the prior June 2008 exam.  The ejection fraction was estimated at 55 percent.   

Considering the objective medical evidence of record, the Board finds that the evidence preponderates against a finding entitlement to rating in excess of 30 percent from June 10, 2008.  Although the Veteran continued to complain of shortness of breath and fatigue, a METs level of 10.3 was estimated following done during the December 2010 VA examination.  At that time an ejection fraction of 50 percent was noted.  There is simply no medical evidence that the Veteran has ever had more than one episode of acute congestive heart failure (CHF) at any time since June 10, 2008.  Likewise, he has never been shown to have a workload less than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; a left ventricular dysfunction with an ejection fraction of 30 to 50 percent as would warrant a higher 60 percent evaluation. 


The symptoms presented by the Veteran's heart disability are fully contemplated by the rating schedule.  There is no evidence his disability picture is exceptional when compared to other Veterans with the same or similar disability.  There is no evidence that the claimant's heart disability at any time during the appellate term necessitated frequent hospitalization, or that either disability has caused a marked interference with employment.  Thus, the Board finds no evidence to indicate entitlement to referral for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).



ORDER

From June 10, 2008, entitlement to an evaluation greater than 30 percent is not warranted for coronary artery disease with hypertension, status post coronary artery bypass graft. 




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


